        Case 4:18-cv-01553-YGR Document 132 Filed 07/03/19 Page 1 of 8


                                                                      King & Spalding LLP
                                                                      101 Second Street
                                                                      Suite 2300
                                                                      San Francisco, CA 94105
                                                                      Tel: +1 415 318 1200
                                                                      Fax: +1 415 318 1300




July 3, 2019

VIA ECF

Honorable Donna M. Ryu
U.S. Magistrate Judge
United States District Court
Northern District of Califonia

       Re:     Dolby Laboratories Licensing Corporation, et al.
               v. Adobe Inc., No. 4:18-cv-01553-YGR

Dear Judge Ryu:

       Plaintiffs Dolby Laboratories Licensing Corporation and Dolby International AB
(“Dolby”) write regarding the “index” that Defendant Adobe Inc. (“Adobe”) submitted to Your
Honor ex parte describing the 15 communications that were lodged by Adobe with the Court on
or around June 4, 2019 in connection with Dolby’s pending privilege challenges to the
approximately 4,700 documents withheld by Adobe that do not include any attorney.

         During the June 21, 2019 hearing on Dolby’s privilege challenges, Dolby learned for the
first time—based on the Court’s comments—that Adobe had submitted with the 15 lodged
communications an “index” that “tells [the Court] how I’m supposed to view these documents.”
6/21/2019 Hearing Tr. at 3:18-22. As Your Honor noted at the hearing, this added description by
Adobe “really is not appropriate” and was “a form of ex parte communication.” Id. at 3:20-22.
The index was not shared with Dolby at the time it was lodged with the Court.
        Dolby is entitled to respond to Adobe’s improper ex parte communication, see Model
Code of Judicial Conduct, Rule 2.9, and is also entitled to review the index so that it may address
its contents in connection with its opposition to Adobe’s motion regarding the grounds for its
privilege claims, which Adobe will presumably file by the July 5 deadline. See id.

       Immediately following the hearing, on June 21, Dolby requested that Adobe’s counsel
provide a copy of the index to Dolby. Adobe did not respond. On June 26, Dolby again
requested that Adobe provide the index. Once more, Adobe did not respond. On July 1, in
connection with the submission of a joint case management statement to Judge Gonzalez Rogers,
Dolby asked for a third time that Adobe respond to its request for the index that was submitted to
Your Honor ex parte. Again, Adobe ignored this request, though it responded separately with its
sections of the joint case management statement regarding other issues. Finally, on July 2,
Dolby again requested the production of the index by no later than July 3. Adobe, even upon
        Case 4:18-cv-01553-YGR Document 132 Filed 07/03/19 Page 2 of 8
Hon. Donna M. Ryu
July 3, 2019
Page 2

Dolby’s fourth request, did not respond. The communications by which Dolby requested the
index are included at Exhibit A.

        Because Dolby’s opposition to Adobe’s privilege motion is due on July 12, Dolby
respectfully requests that, as soon as practicable, the Court either:

       (1) order Adobe to immediately provide to Dolby a copy of the ex parte index that was
           submitted by Adobe to the Court; or

       (2) lodge in the Court’s file and make available via ECF a copy of the ex parte index.

       This relief will help remedy any prejudice caused by Adobe’s improper ex parte
submission and will provide Dolby with a fair opportunity to respond in connection with its
opposition brief to be filed on July 12.

                                                Respectfully submitted,

                                                KING & SPALDING LLP


                                                /s/ Charles C. Correll, Jr.
                                                Attorneys for Plaintiffs
                                                Dolby Laboratories Licensing Corporation
                                                and Dolby International AB




                                              -2-
Case 4:18-cv-01553-YGR Document 132 Filed 07/03/19 Page 3 of 8




              EXHIBIT A
                 Case 4:18-cv-01553-YGR Document 132 Filed 07/03/19 Page 4 of 8




From:                Diamant, Sam
Sent:                Friday, June 21, 2019 2:27 PM
To:                  Berta, Michael A.; Farris, Joseph
Cc:                  Callagy, Sean M.; Shen, Rachael; Correll, Charles; Meadows, Robert; Baber, Bruce; Morris, George
Subject:             Dolby v. Adobe - today's hearing


Mike and Joe,

During today’s telephonic hearing on Dolby’s challenges to Adobe’s privilege log, Judge Ryu referenced an “index” that
was provided by Adobe to the Court in connection with Adobe’s submission of 13 documents for in camera review, on or
around June 4, 2019. We have not received a copy of that index, and ask that you provide it to us immediately. Thank
you.

Regards -

Sam


–––
Samuel R. Diamant
Associate

T: +1 415 318 1222 | E: sdiamant@kslaw.com | www.kslaw.com

BIO | vCARD

King & Spalding LLP
101 Second Street
Suite 2300
San Francisco, CA 94105




                                                             1
                 Case 4:18-cv-01553-YGR Document 132 Filed 07/03/19 Page 5 of 8




From:                Diamant, Sam
Sent:                Wednesday, June 26, 2019 9:19 AM
To:                  'Berta, Michael A.'; 'Farris, Joseph'
Cc:                  'Callagy, Sean M.'; 'Shen, Rachael'; Correll, Charles; Meadows, Robert; Baber, Bruce; Morris, George
Subject:             RE: Dolby v. Adobe - today's hearing


Mike and Joe -

Following up on my message of last Friday. We need to see the index that you lodged with the Court. Will you provide
it?

Sam

____________________________________________
Sam Diamant | King & Spalding LLP | 415-318-1222

From: Diamant, Sam
Sent: Friday, June 21, 2019 2:27 PM
To: Berta, Michael A. <Michael.Berta@arnoldporter.com>; Farris, Joseph <Joseph.Farris@arnoldporter.com>
Cc: Callagy, Sean M. <Sean.Callagy@arnoldporter.com>; Shen, Rachael <Rachael.Shen@arnoldporter.com>; Correll,
Charles <ccorrell@kslaw.com>; Meadows, Robert <rmeadows@kslaw.com>; Baber, Bruce <bbaber@kslaw.com>;
Morris, George <gmorris@kslaw.com>
Subject: Dolby v. Adobe - today's hearing

Mike and Joe,

During today’s telephonic hearing on Dolby’s challenges to Adobe’s privilege log, Judge Ryu referenced an “index” that
was provided by Adobe to the Court in connection with Adobe’s submission of 13 documents for in camera review, on or
around June 4, 2019. We have not received a copy of that index, and ask that you provide it to us immediately. Thank
you.

Regards -

Sam


–––
Samuel R. Diamant
Associate

T: +1 415 318 1222 | E: sdiamant@kslaw.com | www.kslaw.com

BIO | vCARD

King & Spalding LLP
101 Second Street
Suite 2300
San Francisco, CA 94105



                                                             1
                  Case 4:18-cv-01553-YGR Document 132 Filed 07/03/19 Page 6 of 8




From:                Diamant, Sam
Sent:                Monday, July 1, 2019 10:46 AM
To:                  'Berta, Michael A.'; 'Farris, Joseph'; 'Callagy, Sean M.'; 'Shen, Rachael'
Cc:                  Correll, Charles; Meadows, Robert; Baber, Bruce; Morris, George
Subject:             Dolby v. Adobe - case management statement
Attachments:         Dolby-Adobe Joint 26f Case Management Statement 7.1.2019 - K&S Draft 7.1.DOCX


Dear Counsel,

We attach a draft updated case management statement in advance of the July 8 continued case management
conference, that the parties will need to jointly file today. Please note that we reserve the right to make changes to
Dolby’s sections, as our client’s review of the attached is ongoing. In the interest of time, we are sending the draft to you
now, so that you can add Adobe’s sections, and return to us in advance of filing later today.

Also, please respond to my prior emails of June 21 and June 26 regarding whether Adobe will provide to us the “index”
previously provided by Adobe to Judge Ryu regarding the parties’ privilege disputes.

Thanks -

Sam

–––
Samuel R. Diamant
Associate

T: +1 415 318 1222 | E: sdiamant@kslaw.com | www.kslaw.com

BIO | vCARD

King & Spalding LLP
101 Second Street
Suite 2300
San Francisco, CA 94105




                                                              1
        Case 4:18-cv-01553-YGR Document 132 Filed 07/03/19 Page 7 of 8


                                                                     King & Spalding LLP
                                                                     101 Second Street
                                                                     Suite 2300
                                                                     San Francisco, CA 94105
                                                                     Tel: +1 415 318 1200
                                                                     Fax: +1 415 318 1300

                                                                     Charles C. Correll, Jr.
                                                                     Direct Dial: +1 415 318 1209
                                                                     Direct Fax: +1 415 318 1300
                                                                     ccorrell@kslaw.com


July 2, 2019



VIA E-MAIL

Michael Berta, Esq.
Arnold & Porter Kaye Scholer LLP
Three Embarcadero Center, 10th Floor
San Francisco, California 94111

       Re:     Dolby Laboratories Licensing Corporation, et al.
               v. Adobe Inc., No. 4:18-cv-01553-YGR

Dear Mike:

       I am writing to follow up on several important outstanding issues.

                                 Expert Deposition Schedule

       We proposed a deposition schedule a week ago today. Last Wednesday, you said you
were looking into the proposed dates and would get back to me. Can you confirm any of the
dates? While it is always more difficult to schedule depositions in the summer, we both are
working closely with our experts with the rebuttal report deadline approaching. In addition, our
experts cannot hold the dates we offered indefinitely. Please confirm this week as many dates
and locations as possible, if not the entire schedule.

       Dispute Over Adobe’s Claim of Privilege as to Non-Lawyer Communications

        We have asked several times that Adobe produce immediately the index it provided
ex parte to Judge Ryu when Adobe submitted the 13 documents for in camera review on June 4.
We have not received any response. Adobe has no basis for withholding the document. Because
Adobe gave it to the Court, Adobe must give this index to Dolby. Will Adobe provide it by
tomorrow? We need it for our opposition. I would appreciate a response, in light of the holiday,
by tomorrow, Wednesday at 12:00 p.m. (PT). If Adobe will not produce the index, we intend to
write to Judge Ryu immediately and ask that she order it be produced or simply lodge it in the
court files/place it on ECF.
        Case 4:18-cv-01553-YGR Document 132 Filed 07/03/19 Page 8 of 8
Michael Berta, Esq.
July 2, 2019
Page 2

    At the hearing, Judge Ryu offered suggestions about how to narrow the dispute. We had
anticipated that Adobe would have made a proposal by now based on her suggestions. In
particular:

   •   Has Adobe decided to withdraw its claim of privilege to any additional documents and to
       produce them? If so, when do you anticipate that production to occur? What volume of
       documents should we expect?
   •   Are there non-material documents that, even though Adobe still believes are privileged,
       Adobe can produce based on an agreement that such a production is not a waiver of the
       privilege?
   •   Is Adobe willing to allow us to review documents we select from your log in your office,
       again without a claim of waiver, for us to determine if we can agree they are privileged?
   I hope we can streamline the dispute over these documents based on Judge Ryu’s good
suggestions. Please let us know your thoughts.

                                                    Very truly yours,




                                                    Charles C. Correll, Jr.
